Opinion by
Mr. Chief Justice Fell,
The plaintiff was struck by a car of the defendant on a trestle on its private right of way. He sought to recover damages on the ground that he was injured by the wanton act of the motorman in not stopping the car. A non-suit was entered for the reason, stated by the court, that the plaintiff could have easily got to a place of safety by stepping on cross beams at either side of the track and that the motorman did all he could to stop the car when he found the plaintiff was making no attempt to avoid a collision by doing what he would naturally be supposed to do.
There was no dispute at the trial in relation to the proposition so strenuously and elaborately argued in behalf of the appellant that there is a duty to a trespasser not to injure him intentionally or wantonly to expose *437him to danger. This was conceded, but it was denied that the facts proved, or any reasonable inference that could be drawn from them, would sustain a finding by the jury, that the motorman acted recklessly or wantonly or failed in any duty owing a person who was unlawfully on the track.
At some distance from the place of the accident, the tracks of the defendant’s electric railway are turned from a public road, in a rural district, onto its jn'ivate right of way, that is fenced on either side and extends through open fields. On this way there was a trestle about one thousand feet in length. The track was laid on cross ties that rested on girders that were supported by cross beams attached to heavy upright posts. The cross beams were eighteen or twenty feet apart and extended on either side a foot and a half or two feet beyond the ends of the ties. The plaintiff and a companion turned from the public road and walked on the ties between the rails for their own convenience. They were wilful and deliberate trespassers. When about half way across the trestle, they heard a car approaching some six hundred feet away, and signaled the motorman by raising their hands. He signalled them by waving his hand to get off at the sides, and afterwards slackened the speed of the car. One of the men moved to a place of safety on the end of a cross beam; the other, the plaintiff, apparently did not attempt to get off the track until the car was near him, and then stepped on the end of a tie, but not down on the cross beam. The car was stopped within thirty feet of the place of the accident. These facts did not indicate a wanton disregard of the plaintiff’s safety by the motorman. When he saw the men and knew that they saw him, they were six hundred feet in front of his car, and not more than ten feet from a cross tie on which they could step. He signalled them to get off the track, and slowed the speed to enable them to do so. He saw one step to a place of safety and he could reasonably assume that the other would do so. *438The most that could be said in criticism of his conduct is that he erred in assuming that the plaintiff would act with reasonable prudence.
The judgment is affirmed.